UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7435


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR OUTLAW, a/k/a Ace, a/k/a Aceyon Rogers,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:00-cr-70114-JLK-1)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Alan Outlaw, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur Alan Outlaw appeals the district court’s order

reducing    his   sentence    under   18     U.S.C.      § 3582(c)(2)      (2006).

Outlaw claims that the district court erred in its reduction

calculation and in denying him a hearing.                    We find no such

error.     Accordingly,      we   affirm    the    district      court’s    order.

United States v. Outlaw, No. 4:00-cr-70114-JLK-1 (W.D. Va. Sept.

20, 2011).     We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented      in    the    materials

before   the   court   and   argument      would   not    aid    the    decisional

process.



                                                                          AFFIRMED




                                      2